      Case 1:18-cv-06409-ARR-RLM Document 5 Filed 02/08/19 Page 1 of 1 PageID #: 27


AO 399 (0 l/09) Waiver of the Service of Sunw1o ns



                                        UNITED STATES DISTRICT COURT
                                                                               for the
                                                             Eastern District of New York
                                           ind ividua lly and 0 11 behalf of
Boubacar Sarr                              all o thers similarly situated        )
                               Plaintiff                                         )
                                   V.                                            )       Civil Action No.    l: l 8-cv-06409-ARR-RLM
BEF Foods, Inc.                                                                  )
                              Defendant                                          )

                                                WAIVER OF THE SERVICE OF S UMMONS
       Spencer Sheehan
To:
      - - - - - - - - - - - - - - - - - -- - -- - - -
              (Name ofthe plaintiff's attorney or 1111represented plaint/fl)


       I have received your request to waive service of a summons in th is action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and comp laint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
j urisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days fro m            02/08/201 9              , the date w hen this request was sent (or 90 days if it was sent outside the
United States). Ifl fail to do so, a default j udgment will be entered against me or the entitY, I represent.


Date:   __/j>f$ 8',     I
                            Z()I CJ

                      BEF Foods, Inc.                                                      A ug ust T. Horvath
        Prim ed name ofparty wail'ing service ofs11111111011s                                                     Printed name
                                                                                          Foley Hoag LLP
                                                                                           1540 Broadway, 23rd Floor, New York, NY I 0036
                                                                                                                     Address

                                                                                            ahorvath@ fo leyhoag.com
                                                                                                                 E -mail address

                                                                                            (646) 927-5500
                                                                                                               Telephone ,wmber


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons

             Rule 4 of the Federal Rules ofCivil Procedure requires ce11ain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the Un ited States and who fa ils to return a signed waiver of service requested by a plainti lT located in
the l,;n.ited States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           ·'Good cause·• does 1101 include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no j urisdiction over this matter or over the defendant or the defendant 's propeny.

        If the waiver is signed and renimed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or o f service.

             If you waive service, then you mus t, withi n the time specified on the waiver fom1, serve an answer or a motion under Rule 12 0 11 the plaintiff
an d fi le a copy with the coUJ1. By signing and returning the waiver fom1, you are allowed more time to respond than if a summons had been served.
